                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


SHANLIAN QUAN and KWAN JOONG                       )
KIM,                                               )
                                                   )
              Plaintiffs,                          )
                                                   )
              vs.                                  )       Case No. 17 C 5683
                                                   )
TY, INC.,                                          )
                                                   )
              Defendant.                           )


                         MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

        Shanlian Quan and Kwan Joong Kim sued Ty, Inc., alleging copyright and patent

infringement. Ty has moved for summary judgment on the basis of equitable estoppel

and abandonment. For the reasons stated below, the Court denies the motion.

                                        Background

        The following facts are undisputed except where otherwise noted. Kim designs

and manufactures plush toys in China through his company Creatail HK Limited.

Beginning in 2013, Ty, Inc.—the company known for making Beanie Babies—entered

into an oral agreement with Kim to have Creatail manufacture fifteen models of toys. As

part of the production process, Creatail affixed to the toys hangtags and sewn-in labels

that bore Ty's trademarks and included the mark "© Ty Inc." Other than a factory

identification number that allegedly identified Creatail as the manufacturer, the tags and

labels did not reference the plaintiffs or their alleged intellectual property interest in the

toys.
       The agreement between Ty and Kim ended in August 2015. Ty contends that it

canceled its order after it learned that Kim and Creatail planned to begin manufacturing

the toys in-house, rather than through a subcontractor. In October, after Kim learned

that Ty had contracted with another manufacturer to produce the toys, he sued the

manufacturer for intellectual property infringement in Chinese court. As a result of that

suit, the Chinese Customs Office seized a shipment of Ty's goods on November 30,

2015. Ty eventually prevailed in that case, with the Chinese court concluding that Ty

was the rightful owner of the copyrights in the toys.

       In 2017, Kim and his wife Shanlian Quan brought this suit against Ty, alleging

copyright infringement. Quan also contends that Ty infringed her design patent in one

of the toys. 1 Ty has moved for summary judgment.

                                         Discussion

       Summary judgment is proper if there is no genuine dispute of material fact and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. Pro. 56(a);

Giles v. Godinez, 914 F.3d 1040, 1048 (7th Cir. 2019). The moving party must show

that "no reasonable jury could find for the other party based on the evidence in the

record," Martinsville Corral, Inc. v. Soc'y Ins., 910 F.3d 996, 998 (7th Cir. 2018), and it

"'always bears the initial responsibility' to identify the portions of the record 'which it

believes demonstrate the absence of a genuine issue of material fact,'" Hutchison v.

Fitzgerald Equip. Co., 910 F.3d 1016, 1021 (7th Cir. 2018) (quoting Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986)). In evaluating the evidence, the Court "view[s] all



1
 Kim designed the toy, a plush seal that Ty markets under the name "Wiggy," and is
named as its inventor in the patent. Kim assigned the patent rights to Quan in
December 2015.
                                               2
facts and draw[s] all reasonable inferences in favor of the nonmoving party." Ashby v.

Warrick Cty. Sch. Corp., 908 F.3d 225, 230 (7th Cir. 2018).

A.     Copyright estoppel

       Ty contends that it is entitled to summary judgment on the plaintiffs' copyright

claim based on the doctrine of equitable estoppel. Specifically, Ty argues that Kim is

equitably estopped from claiming that Ty infringed his copyrights because Kim's

company Creatail affixed Ty's copyright notice to millions of toys it manufactured. Ty

contends that it had no knowledge of the plaintiffs' claimed intellectual property interests

in the toys, which the plaintiffs admit they did not disclose. Ty also maintains that by

affixing the copyright notice without disclosing Kim's alleged copyrights, the plaintiffs

prevented Ty from negotiating a license agreement for the toys and caused it to enter

into an allegedly unlawful manufacturing agreement with another company.

       In the context of copyright infringement, the defense of equitable estoppel applies

"when a copyright owner engages in intentionally misleading representations

concerning his abstention from suit, and the alleged infringer detrimentally relies on the

copyright owner's deception . . . ." Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663,

684 (2014); see also Bourne Co. v. Hunter Country Club, Inc., 990 F.2d 934, 937 (7th

Cir. 1993) ("[E]stoppel applies only if the copyright owner is aware of the infringing

conduct yet acts in a way that induces the infringer reasonably to rely upon such action

to his detriment.").

       Ty contends that equitable estoppel bars Kim's copyright claim because Kim, by

manufacturing millions of toys and attaching Ty's copyright notice to them, effectively

represented that he lacked any intellectual property interest in the toys—and therefore



                                              3
had no basis for a copyright claim against Ty—despite knowing about Ty's alleged

infringement. The parties agree that the defense of equitable estoppel requires Ty to

establish four elements: (1) Kim knew of Ty's infringing conduct, i.e. selling infringing

toys (those made by the other company); (2) Kim intended that his conduct—putting

labels on Creatail's toys with Ty's copyright notice—be acted on or acted such that Ty

had a right to believe that it so intended; (3) Ty was ignorant of the true facts,

specifically, that Kim claimed to own copyrights in the toys he manufactured; and (4) Ty

detrimentally relied on the plaintiff's conduct by failing to negotiate a license agreement

with Kim and entering into a manufacturing agreement with another company. See 18

Am. Jur. 2d Copyright & Literary Prop. § 268; see also Nat'l Bus. Lists, Inc. v. Dun &

Bradstreet, Inc., 552 F. Supp. 89, 96 (N.D. Ill. 1982). The plaintiffs argue that factual

disputes regarding the first and third elements preclude summary judgment.

       1.     Ignorance of the true facts

       The plaintiffs contend that there is a genuine dispute about whether Ty was

aware that Kim claimed to own copyrights on the fifteen disputed toys. Ty relies on an

affidavit by its Vice President of Information Technology, Chris Johnson, who attests

that "Ty had no knowledge that Kim or Quan claimed to own any intellectual property

rights in these toys." Johnson Decl., dkt. no. 56-2, ¶ 28. Johnson also states that if Ty

had known about Kim and Quan's claimed intellectual property interests in the toys, it

would have required them to acknowledge in writing that the toys were Ty's intellectual

property. Id. ¶ 29.

       The plaintiffs contend that Johnson's affidavit is insufficient to support summary

judgment. First, they argue that Johnson lacks first-hand knowledge about what Ty



                                              4
knew. But he testified during his deposition that he was heavily involved in Kim's

operation, traveling to China five times each year to work with Kim on the manufacturing

process. This testimony is consistent with Kim's August 19, 2015 e-mail describing a

lengthy meeting with Johnson about manufacturing details. See Kim E-mail, Johnson

Decl. Ex. 6, dkt. no. 56-2, at 37. Given Johnson's professional role, the record reflects

that he has a sufficient foundation to attest to Ty's knowledge, or lack thereof, about

Kim's claimed intellectual property interests.

         Second, the plaintiffs contend that Johnson's affidavit is insufficient because his

statements about what Ty would have done had it known about Kim's alleged copyrights

are unsupported by documentary evidence. In its reply, Ty points to written agreements

it made with other manufacturers confirming that Ty owns the intellectual property rights

of the toys it manufactures. These documents undermine that the plaintiffs' assertion

that Johnson "lack[s] any foundation" for his affidavit. Pls.' Resp. Br., dkt. no. 66, at 5.

         The plaintiffs next argue that Ty must have known about Kim's alleged copyrights

because "Ty is a large company and has an in-house legal team." Pls.' Resp. Br., dkt.

no. 66, at 3. But the plaintiffs point to no evidence that Ty could or should have known

about Kim's copyright claims in particular. Mere speculation is insufficient to withstand

summary judgment. United States v. Sanford-Brown, Ltd., 840 F.3d 445, 447 (7th Cir.

2016).

         Finally, the plaintiffs argue that Ty must have been aware of their claimed

copyright interests at least as early as November 30, 2015 when the Chinese

government seized a shipment of Ty's goods in connection with Kim's lawsuit in

Chinese court. The plaintiffs contend that the seizure gives rise to a genuine dispute



                                               5
regarding whether Ty can invoke equitable estoppel after that date. Although Ty does

not dispute that it knew of Kim's claimed intellectual property interests at least by the

date its goods were seized, it contends that by that point it had already detrimentally

relied on the plaintiffs' conduct in manufacturing the toys bearing Ty's copyright notice

because it had contracted with another manufacturer to produce the toys. The fact that

Ty eventually learned of Kim's claimed copyrights does not eliminate the equitable

estoppel defense if the plaintiffs' conduct satisfied the elements of the defense during

the period when Creatail was manufacturing the toys. C.f. Keane Dealer Services, Inc.

v. Harts, 968 F. Supp. 944, 948 (S.D.N.Y. 1997) ("[A] general rule, such as that

proposed by plaintiffs, that detrimental reliance ends when a lawsuit is filed would

obviate estoppel as an equitable defense.").

       Based on the evidence in the record, the Court concludes that no reasonable jury

could find that Ty knew about Kim's alleged copyright interest in the toys during the

relevant time period.

       2.     Knowledge of the infringing conduct

       The plaintiffs next contend that there is a genuine dispute regarding element one

of the estoppel defense: whether they knew of Ty's alleged infringement. Their

argument turns on the first sale doctrine, codified at 17 U.S.C. § 109. "[T]he first-sale

defense provides that once a given copy has been sold its owner may do with it has he

pleases (provided that he does not create another copy or a derivative work)."

Muhammad-Ali v. Final Call, Inc., 832 F.3d 755, 763 (7th Cir. 2016) (internal quotation

marks omitted).

       The plaintiffs argue that they could not have been aware of any copyright



                                             6
infringement by Ty in the period when Creatail was manufacturing the toys because Ty's

distribution was protected under the first sale doctrine. They contend that Ty engaged

in actionable copyright infringement only after it contracted with a different

manufacturer. If Ty's actions did not constitute infringement during the period in which

the plaintiffs allegedly made misrepresentations, the plaintiffs argue, then they could not

have known about any infringing conduct as required under the first element of

equitable estoppel.

       Ty makes numerous arguments in an effort to show that the first sale doctrine

cannot defeat summary judgment, but none is persuasive.

              a.      "Owner of a particular copy"

       First, Ty argues that it was not the "owner of a particular copy" as required by 17

U.S.C. § 109. In support of this contention, it argues that Creatail was Ty's "original

equipment manufacturer" (OEM) and that the first sale doctrine does not apply to the

copyright interests of an OEM. Ty further points out that the toys bore "Ty's trademarks,

Ty's copyright notice, and Ty's address," but that "Creatail's name appears nowhere on

the products." Ty's Reply Br., dkt. no. 78, at 8.

       Ty's argument lacks merit because Creatail's status as a manufacturer is

irrelevant to determining whether Ty owned a copy as defined in the Copyright Act.

Section 109(a) includes no language limiting the first sale doctrine in cases where a

manufacturer owns a copyright over goods that it creates for distribution. Ty points to

no statute or case—and the Court can find none—excluding manufacturers from the

first sale doctrine. Indeed, courts regularly consider the first sale doctrine in the context

of agreements between manufacturers and distributors. See, e.g., Omega S.A. v.



                                              7
Costco Wholesale Corp., 776 F.3d 692, 695 (9th Cir. 2015); Fish Kiss LLC v. N. Star

Creations, LLC, No. CV 17-8193, 2018 WL 3831335, at *5 (D.N.J. Aug. 13, 2018); Int'l

Equip. Trading, Ltd. v. AB SCIEX LLC, No. 13 C 1129, 2013 WL 4599903, at *6 (N.D.

Ill. Aug. 29, 2013); UMG Recordings, Inc. v. Norwalk Distribs., Inc., No. SACV 02-1188

DOC, 2003 WL 22722410, at *4 (C.D. Cal. Mar. 13, 2003).

       Ty contends that, notwithstanding the absence of case law supporting its

position, it would "turn[] the first sale doctrine on its head" to apply the doctrine under

these circumstances. Ty's Reply Br., dkt. no. 78, at 7. In particular, it argues that

       [i]f Kim were permitted to charge Ty with copyright infringement after
       making Ty's toys on which Kim placed Ty's trademarks and Ty's copyright
       notice, then any manufacturer of copyrighted goods could sue its
       customers for copyright infringement if the customer ever decided to have
       its product manufactured elsewhere.

Id. at 8. This argument is unpersuasive. The plaintiffs' basis for invoking the first sale

doctrine is not merely that they were a "manufacturer of copyrighted goods"; rather, it is

that Ty acquired ownership of goods in which the plaintiffs owned the copyright. And

applying the first sale doctrine under these circumstances comports with section

109(a)'s goal of "fostering the free alienability of goods," id. at 8; otherwise, Ty's

distribution of the toys that Creatail manufactured might have infringed Kim's alleged

copyrights.

       Having determined that section 109(a) generally applies to sales between

manufacturers and distributors, the Court concludes that a reasonable jury could find

that section 109(a) covers Ty's distribution of the toys that Creatail manufactured. A

jury could conclude that Ty was the owner of "copies" within the meaning of the

Copyright Act. The Act defines "copies" as "material objects . . . in which a work is fixed

by any method . . . and from which the work can be perceived, reproduced, or otherwise
                                              8
communicated." 17 U.S.C. § 101. Notably, Ty has not presented, with its current

motion, evidence refuting Kim's allegation that he holds copyrights in the fifteen toys. If

a jury concludes that Kim owns the copyrights, it could also conclude that Ty owned

copies of the toys, which are "material objects" from which Kim's alleged copyright "can

be perceived."

       Finally, Ty does not point to evidence or even allege that Ty's ownership of these

copies failed to meet the other requirements of section 109(a). Although the record is

silent about the nature of the agreement between Ty and the plaintiffs, there is no

evidence that Ty distributed goods under a rental or licensing agreement that might

obviate the first sale doctrine. 2 See 17 U.S.C. § 109(d) ("The privileges described by

subsections (a) and (c) do not, unless authorized by the copyright owner, extend to any

person who has acquired possession of the copy . . . by rental, lease, loan, or

otherwise, without acquiring ownership of it."). Ty similarly points to no evidence that

the copies were not "lawfully made" within the meaning of the Copyright Act. Id. §

109(a).

       For these reasons, the Court concludes that there is a genuine dispute

concerning whether the first sale doctrine applies to the manufacturing agreement

between Creatail and Ty.

              b.     Awareness of infringing conduct

       Second, Ty contends that the first sale doctrine does not undermine its equitable

estoppel defense because the party against whom estoppel is invoked need only be

2
  Given the lack of evidence in the record concerning the nature of the manufacturing
agreement between Creatail and Ty, the Court concludes that a reasonable jury could
find that Ty acquired ownership of the goods. For its part, Ty does not dispute this
essential element of the first sale doctrine.
                                             9
aware of the other party's conduct, not the fact that it the conduct constitutes

infringement. This argument lacks merit because the plaintiffs do not contend that they

failed to understand the legal implications of Ty's conduct. Instead, they argue that they

could not have known about any infringing conduct because no infringement actually

occurred. The parties agree that awareness of infringing conduct is an element of the

equitable estoppel defense, see Bourne Co., 990 F.2d at 937, which means that Ty

must show that plaintiffs knew about its alleged infringement during the relevant time

period. The plaintiffs contend that there was no infringement of which it could have

been aware because the first sale doctrine protected Ty's distribution of the toys.

Whether or not the plaintiffs knew or believed that Ty's conduct legally amounted to

infringement is altogether irrelevant to that question.

       Ty also argues that the plaintiffs were aware of its allegedly infringing conduct

because they knew that Ty "claimed to own copyrights in the toys[] by virtue of the

copyright notices" on the hangtags. Ty's Reply Br., dkt. no. 78, at 10. Ty's argument

seems to be that its allegedly false representations that it owned the copyrights in the

toys constituted infringing conduct of which the plaintiffs were aware. But Ty cites no

authority suggesting that its allegedly false copyright claims constitute infringement

within the meaning of the Copyright Act. To the contrary, 17 U.S.C. § 106 enumerates

six exclusive rights of copyright holders (reproduction, adaptation, distribution,

performance, display, and convergence) but does not prohibit false copyright

assertions. Although another provision of the Copyright Act, 17 U.S.C. § 506(c),

creates criminal liability for such assertions, courts have held that this criminal statute

does not confer a private cause of action for copyright infringement. See, e.g., Ortiz v.



                                             10
N.M. Dep't of Cultural Affairs, No. CIV 16-1396 JB/JHR, 2018 WL 691644, at *7 (D.N.M.

Jan 31, 2018); Bobbleheads.com, LLC v. Wright Brothers, Inc., 259 F. Supp. 3d 1087,

1098 (S.D. Cal. 2017). Ty points to no authority holding that a separate alleged criminal

violation constitutes infringing conduct for the purposes of determining whether the

plaintiffs are estopped from pursuing their civil infringement claims.

              c.     Relevance of prior conduct

       Third, Ty argues that Kim's conduct in manufacturing toys bearing Ty's copyright

notice satisfies the second element of the estoppel defense—misleading conduct—even

if Kim did not become aware of any of Ty's allegedly infringing conduct until later. Ty

contends that Kim need not have been aware of the alleged infringement when he

manufactured the toys because he eventually learned about the alleged infringement.

In other words, Ty argues that even if the first sale doctrine protected its distribution of

the toys that Kim manufactured, Ty should still prevail on its equitable estoppel defense

because Kim's conduct before he learned about the alleged infringement is relevant to

prove estoppel.

       Ty relies on the Fifth Circuit's decision in Carson v. Dynegy, Inc., 344 F.3d 446

(5th Cir. 2003). In Carson, the plaintiff was an employee of an energy company who

developed and copyrighted a spreadsheet for generating bids. After he was fired, the

employee sought a declaratory judgment establishing his ownership of the copyright.

The district court held that the plaintiff was equitably estopped from bringing his claim.

The Fifth Circuit affirmed. The court held that the fact that the employee had allowed

his employer to use his spreadsheet before he was fired constituted conduct sufficient

to support the estoppel defense even though the conduct predated the infringement, all



                                             11
of which allegedly occurred after his termination. The court reasoned that pre-

infringement conduct should be relevant to determine whether the defendant reasonably

relied on that conduct, because "reliance can develop—indeed, did develop—while a

putative copyright holder is employed by an alleged infringer." Id. at 454. The court

also held that the plaintiff's conduct during his employment was sufficient to show that

he knew about the defendant's infringing conduct. Id. Ty argues that under Carson, it

would be immaterial that no infringement occurred until after the plaintiffs engaged in

the conduct that allegedly induced detrimental reliance. What matters, according to Ty,

is that the plaintiffs were aware that Ty was conducting itself as though it owned the

copyrights.

       Carson is not binding on this Court, but it has limited value even as persuasive

authority. As the court in Carson stated, an essential element of equitable estoppel is

that "the plaintiff must know the facts of the defendant's infringing conduct." Id. at 453.

The Fifth Circuit's holding effectively disregards this requirement. Although the court did

not discuss this element in any detail, in order to find that it was satisfied the court must

have reached one of two conclusions: either (1) it was sufficient that the plaintiff knew

about the defendant's non-infringing use of the copyrighted material (that is, its use of

the spreadsheet with permission) during his employment; or (2) it sufficed that he later

discovered the infringement after having induced the defendant's reliance through his

previous conduct as an employee. 3 Either resolution reduces the first element of



3
  A third possibility is that the Fifth Circuit concluded that the plaintiff knew about the
alleged infringement because he reasonably should have foreseen that the defendant
would continue to use his copyrighted spreadsheet after he withdrew permission. This
is an implausible reading of Carson, however, because it rests on a factual finding about
what the plaintiff should have known that the court did not expressly make. In any case,
                                             12
equitable estoppel to a nullity. Any plaintiff who gives permission to use copyrighted

material (or, as in this case, sells goods to a distributor) obviously knows about the

defendant's non-infringing use of the material. And any plaintiff who sues for copyright

infringement necessarily has become aware of the defendant's infringement at some

intervening time. To adopt the approach of Carson would therefore be to effectively

eliminate the first element of the test for equitable estoppel because that element would

be satisfied in every case. Cf. Carmichael Lodge No. 2103 v. Leonard, No. CIV S-07-

2665 LKK/GGH, 2009 WL 2985476, at *15 (E.D. Cal. Sept. 16, 2009) (acknowledging

that Carson is inconsistent with the requirement that the plaintiff know of the infringing

conduct).

       Even if the approach taken in Carson is appropriate in the context of an

employer-employee relationship, it would be incongruous to apply it to an agreement

between a manufacturer and a distributor akin to the one in this case. In an

employment relationship, the rule in Carson has the effect of "prohibit[ing] an alleged

copyright owner from maintaining an infringement claim against his employer, after

permitting that employer to use his creation to adapt existing procedures or systems."

Carson, 344 F.3d at 454-55. In other words, an employee like the plaintiff in Carson

may not convince his employer to make its operations dependent upon using

copyrighted work, later withdraw permission to use the work, and then sue for

infringement if the employer keeps using the work. But this principle makes

considerably less sense in the context of a distribution agreement. In order for the

manufacturer to distribute its copyrighted goods through another entity, it must


this interpretation would not assist Ty because it has not argued that the plaintiffs
should have anticipated that Ty would seek to have the toys manufactured elsewhere.
                                             13
necessarily license or otherwise permit the distributor to do something (e.g., sell the

copyrighted product) that would constitute infringement if the distributor did it without

permission. It would contravene the purpose of such an agreement to hold that the

manufacturer risks being estopped from later asserting copyright claims against a

distributor merely by contracting with the distributor in the first place.

       The Court concludes that in order for Ty to prevail on its equitable estoppel

defense, it must show that the plaintiffs were aware of Ty's infringing conduct when they

induced its detrimental reliance; it is insufficient to show that the plaintiffs were aware of

Ty's allegedly lawful distribution. Because there is a genuine factual dispute concerning

whether Ty's distribution of the toys that the plaintiffs manufactured was protected under

the first sale doctrine, Ty cannot support its motion for summary judgment merely by

showing that the plaintiffs knew about that potentially lawful distribution.

       Alternatively, the Court concludes that the facts in Carson are sufficiently

different to preclude its application in this case. Carson turned on the plaintiff's

withdrawal of permission; the defendant's conduct remained unchanged before and

after the plaintiff was terminated. Put another way, the defendant engaged in a single

course of conduct that became arguably unlawful only after the plaintiff attempted to

withdraw permission to use his copyrighted material. Here, by contrast, Ty's conduct

changed. Whereas it had previously obtained its toys from Creatail, once the

manufacturing agreement ended in August 2018 Ty entered into a new agreement with

a third-party manufacturer. The plaintiffs contend that the manufacture and sale of

products under this new agreement constituted infringement. This case thus differs

from Carson. There is not only a dispute about whether Ty's conduct constituted



                                              14
infringement as a matter of law; there is also a dispute about whether the relevant

conduct had even begun. The Fifth Circuit's conclusion in Carson that the plaintiff was

aware of the defendant's single course of conduct therefore fails to support Ty's motion

for summary judgment.

              d.     Contradictions in the plaintiff's allegations

       Fourth, Ty argues that the plaintiffs' invocation of the first sale doctrine

contradicts the allegations in their first amended complaint as well as Kim's statements

to the Chinese court. With respect to the complaint, Ty points out that it contains no

limiting timeframe suggesting that the infringement began only after Ty contracted to

have the toys manufactured elsewhere. Ty does not explain why this putative omission

is legally significant; complaints do not constitute binding judicial admissions. In any

event, however, it is entirely consistent with the allegations in the complaint for the

plaintiffs to contend that Ty's distribution was protected under the first sale doctrine. For

example, the plaintiffs alleged that after their agreement with Ty ended, Ty "began

having cheaper counterfeit plush toys made by other manufacturers in China." First

Am. Compl., dkt. no. 30, ¶ 20. And the complaint does not specifically allege that any

infringement occurred during the period when Creatail was manufacturing the toys.

       Ty also takes issue with the explanation Kim offered to the Chinese court

regarding why he did not object to placing Ty's copyright notice on the hangtags and

sewn-in labels. According to Ty, Kim stated that "[i]n business practice, all plush toys

are customarily marked with 'All Copyright Reserved' or the like, . . . but it does not

necessarily prove the relations of copyrights ownership between Ty Inc. and [Creatail]."

Ty's Reply Br., dkt. no. 78, at 12. Once again, this statement is entirely consistent with



                                              15
the plaintiffs' arguments in opposition to summary judgment. The quoted passage

purports to explain why Kim believed that including Ty's copyright information would not

eliminate Kim's copyright interests. But the plaintiffs invoke the first sale doctrine for an

entirely different purpose: to show that no infringement of those interests occurred

during the relevant time period. And even if these arguments were contradictory, Ty

has failed to show that any contradiction is determinative of the present motion.

       In sum, the Court concludes that a reasonable jury could find that the first sale

doctrine protected Ty's distribution of the toys manufactured by Creatail and that as a

result there is a genuine dispute regarding whether Ty engaged in conduct constituting

copyright infringement during the period in which Creatail manufactured the toys.

Because Ty is not entitled to summary judgment on its equitable estoppel defense

unless it can show that no reasonable jury could find that the plaintiffs were unaware of

allegedly infringing conduct, the first sale doctrine precludes granting the motion on the

basis of copyright estoppel.

B.     Abandonment

       Ty also contends that it is entitled to summary judgment on the plaintiffs'

copyright claim because Kim abandoned the copyright. Ty primarily relies on Bell v.

Combined Registry Co., 397 F. Supp. 1241 (N.D. Ill. 1975), in which the court held that

"[a]bandonment of a copyright occurs if the owner intends to give up his copyright

protection. Some overt act is necessary to evidence such an intent . . . [and] mere

inaction is not enough." Id. at 1249. Ty asserts that "it is undisputed that Kim intended

to give up whatever copyrights he claimed in the plush toys at issue by manufacturing

the toys and placing the copyright notice thereon indicating that Ty alone owned all



                                             16
copyrights in the toys." Ty's Mot. for Summ. J., dkt. no. 54, at 13.

       Ty is not entitled to summary judgment on this basis as there is a genuine

dispute about whether Kim intended to abandon the copyright. Bell furnishes a useful

contrast. In that case, the poem's author sent out hundreds of Christmas cards that

included his copyrighted poem. The defendants also introduced evidence that the

author wrote in his diary that he left his poem as a gift to the world. Bell, 397 F. Supp.

at 1249.

       In this case, however, Ty has not introduced comparably probative evidence of

Kim's intent. Although attaching Ty's copyright notice to the toys is arguably consistent

with an intent to abandon, it is not the only reasonable explanation for Kim's conduct.

For example, Kim attests in an affidavit that his limited English fluency prevented him

from understanding the legal implications of the copyright notice. Similarly, Kim's

explanation to the Chinese court—that he included the copyright notices as a

concession to Ty but did not believe or intend that the notices would affect his own

copyright interests—provides another possible reason for his conduct. At the summary

judgment stage, the Court may not weigh the evidence but instead must draw all

reasonable inferences in Kim's favor. See Ashby, 908 F.3d at 230. If a jury were to

credit either of Kim's explanations, as it reasonably could, it could find that Kim did not

intend to abandon his copyrights.

       Ty also relies on Seshadri v. Kasraian, 130 F.3d 798 (7th Cir. 1997), in which the

Seventh Circuit considered but did not decide whether the author of journal article

abandoned his copyright in the article. The court noted that "[a]uthorizing another to

publish under [the author's] sole name would amount to a public disclaimer of



                                             17
authorship" that would constitute abandonment. Id. at 805. In Seshadri, however, the

court noted that the record was ambiguous about the plaintiff's intent such that summary

judgment was inappropriate. See id. (noting that the record did not support summary

judgment on the basis of abandonment because it was possible to interpret the plaintiff's

conduct as consistent with a desire to maintain his copyright). For the reasons the

Court has already identified, this case presents a similar ambiguity. Ty is not entitled to

summary judgment based on its abandonment defense.

C.     Patent claim

       Finally, Ty argues that it is entitled to summary judgment on the claim of patent

infringement based on its equitable estoppel defense. The elements of equitable

estoppel for patent claims mirror those for copyright claims: "(1) the patentee, through

misleading conduct (or silence), leads the alleged infringer to reasonably infer that the

patentee does not intend to enforce its patent against the alleged infringer; (2) the

alleged infringer relies on that conduct; and (3) the alleged infringer will be materially

prejudiced if the patentee is allowed to proceed with its claim." John Bean Techs. Corp.

v. Morris & Assoc., Inc., 887 F.3d 1322, 1327 (Fed. Cir. 2018).

       Ty contends that it is entitled to summary judgment because the plaintiffs failed

to address the patent estoppel defense in their response brief. It is true that the

plaintiffs' discussion of their patent claim is limited to a single sentence in which the

plaintiffs cite the doctrine of patent exhaustion. But in the present circumstances, that is

enough to defeat summary judgment on the patent infringement claim. Like the first

sale doctrine for copyright claims, patent exhaustion limits the patent holder's right to

exclude others from offering his or her inventions for sale. "When a patentee chooses



                                             18
to sell an item, that product is no longer within the limits of the monopoly and instead

becomes the private, individual property of the purchaser, with the rights and benefits

that come along with ownership." Impression Prods., Inc. v. Lexmark Int'l, Inc., 137 S.

Ct. 1523, 1531 (2017) (internal quotation marks omitted).

       The plaintiffs' invocation of the doctrine of patent exhaustion is sufficient to allow

the patent infringement claim to withstand summary judgment. In order for Ty to prevail

on the equitable estoppel defense, it must show that the plaintiffs engaged in misleading

conduct, which in turn requires Ty to establish that the alleged infringer "knows or can

reasonably infer that the patentee has known of the allegedly infringing activities for

some time." High Point SARL v. Sprint Nextel Corp., 817 F.3d 1325, 1330 (Fed. Cir.

2016). This requirement means that, as with the plaintiffs' copyright claim, Ty is entitled

to summary judgment only if no reasonable jury could conclude that the plaintiffs were

unaware of the alleged infringement (or, alternatively, that Ty did not reasonably infer

that the plaintiffs knew about it). The question of patent exhaustion therefore runs

parallel to issue of whether the first sale doctrine precludes summary judgment on the

copyright claim. The resolution of those issues is the same: if there is a genuine

dispute of fact concerning whether Ty acquired ownership of the patented toy, then

there is a factual dispute about whether Ty was infringing the patent—and, by

extension, whether the plaintiffs could be aware of any infringement.

       For the same reasons that the Court found that a genuine factual dispute

regarding the applicability of the first sale doctrine precludes summary judgment on the

copyright claim, disputes of fact concerning the applicability of the patent exhaustion

doctrine preclude summary judgment on the patent claim.



                                             19
                                    Conclusion

       For the foregoing reasons, the Court denies the defendant's motion for summary

judgment [dkt. no. 54].



                                              ________________________________
                                                   MATTHEW F. KENNELLY
                                                   United States District Judge

Date: March 20, 2019




                                         20
